Case 1:20-cv-02048-VSB Document 14 Filed 04/03/20 Page 1 of 3
        Case 1:20-cv-02048-VSB Document 14 Filed 04/03/20 Page 2 of 3




No. 202.8

                                       EXECUTIVE            ORDER

                         Continuing Temporary Suspension and Modification of Laws
                                     Relating to the Disaster Emergency

      WHEREAS, on March 7, 2020, I issued Executive Order Number 202, declaring a State disaster
emergency for the entire State of New York;

       WHEREAS, both travel-related cases and community contact transmission ofCOVID-19 have
been documented in New York State and are expected to be continue;

        WHEREAS, in order to facilitate the most timely and effective response to the COVID-19 emergency
disaster, it is critical for New York State to be able to act quickly to gather, coordinate, and deploy goods,
services, professionals, and volunteers of all kinds; and

        NOW, THEREFORE, I, Andrew M. Cuomo, Governor of the State of New York, by virtue of the
authority vested in me by Section 29-a of Article 2-B of the Executive Law to temporarily suspend or modify
any statute, local law, ordinance, order, rule, or regulation, or parts thereof, of any agency during a State
disaster emergency, if compliance with such statute, local law, ordinance, order, rule, or regulation would
prevent, hinder, or delay action necessary to cope with the disaster emergency or if necessary to assist or aid
in coping with such disaster, I hereby temporarily suspend or modify, for the period from the date of this
Executive Order through April 19, 2020 the following:

    • In accordance with the directive of the Chief Judge of the State to limit court operations to essential
      matters during the pendency of the COVID-19 health crisis, any specific time limit for the
      commencement, filing, or service of any legal action, notice, motion, or other process or
      proceeding, as prescribed by the procedural laws of the state, including but not limited to the
      criminal procedure law, the family court act, the civil practice law and rules, the court of claims act,
      the surrogate's court procedure act, and the uniform court acts, or by any other statute, local law,
      ordinance, order, rule, or regulation, or part thereof, is hereby tolled from the date of this executive
      order until April 19, 2020;
    • Subdivision 1 of Section 503 of the Vehicle and Traffic Law, to the extent that it provides for a
      period of validity and expiration of a driver's license, in order to extend for the duration of this
      executive order the validity of driver's licenses that expire on or after March 1, 2020;
    • Subdivision 1 of Section 491 of the Vehicle and Traffic Law, to the extent that it provides for a
      period of validity and expiration of a non-driver identification card, in order to extend for the
      duration of this executive order the validity of non-driver identification cards that expire on or after
      March 1, 2020;
    • Sections 401,410, 2222, 2251, 2261, and 2282(4) of the Vehicle and Traffic law, to the extent that
      it provides for a period of validity and expiration of a registration certificate or number plate for a
      motor vehicle or trailer, a motorcycle, a snowmobile, a vessel, a limited use vehicle, and an all-
      terrain vehicle, respectively, in order to extend for the duration of this executive order the validity of
       such registration certificate or number plate that expires on or after March 1, 2020;
    • Section 420-a of the vehicle and traffic law to the extent that it provides an expiration for temporary
      registration documents issued by auto dealers to extend the validity of such during the duration of
      this executive order.
    • Subsection (a) of Section 602 and subsections (a) and (b) of Section 605 of the Business
       Corporation Law, to the extent they require meetings of shareholders to be noticed and held at a
      physical location.
        Case 1:20-cv-02048-VSB Document 14 Filed 04/03/20 Page 3 of 3




       NOW, THEREFORE,by virtue of the authority vested in me by Section 29-a of Article 2-B of the
Executive Law to issue any directive during a disaster emergency necessary to cope with the disaster, I
hereby issue the following directives for the period from the date of Executive Order through April 19,
2020:

   •   The provisions of Executive Order 202.6 are hereby modified to read as follows: Effective on
       March 22 at 8 p.m.: All businesses and not-for-profit entities in the state shall utilize, to the
       maximum extent possible, any telecommuting or work from home procedures that they can safely
       utilize. Each employer shall reduce the in-person workforce at any work locations by 100% no later
       than March 22 at 8 p.m. Any essential business or entity providing essential services or functions
       shall not be subjectto the in-person restrictions. An entity providing essential services or functions
       whether to an essential business or a non-essential business shall not be subjected to the in-person
       work restriction, but may operate at the level necessary to provide such service or function. Any
       business violating the above order shall be subject to enforcement as if this were a violation ofan
       order pursuant to section 12 of the Public Health Law.
   •   There shall be no enforcement of either an eviction of any tenant residential or commercial, or a
       foreclosure of any residential or commercial property for a period of ninety days.
   •   Effective at 8 p.m. March 20, any appointment that is in-person at any state or county department of
       motor vehicles is cancelled, and until further notice, only on-line transactions will be permitted.
   •   The authority of the Commissioner of Taxation and Finance to abate late filing and payment
       penalties pursuantto section 1145 of the Tax Lawis hereby expanded to also authorize abatement
       of interest, for a period of 60 days for a taxpayers who are required to file returns and remit sales
       and use taxes by March 20, 2020, for the sales tax quarterly period that ended February 29, 2020.




                                                       G I V EN    under my hand and the Privy Seal of the

                                                                      State in the City of Albany this

                                                                      twentieth day of March in the year

                                                                      two thousand twenty.




BY THE GOVERNOR

                     c.----_
       Secretary to the Governor
